Title: From Benjamin Franklin to Witel & Fauche, 15 November 1784
From: Franklin, Benjamin
To: Witel & Fauche


				
					Gentlemen,
					Passy Nov. 15. 1784.
				
				I have attentively considered your Project communicated to me in yours of the 24th. past, & of which you desire my Opinion.
				I have some Doubts whether you will find your Bookselling and Printing Business sufficiently profitable at first for the Support of three Families; because the French Language, in which I suppose your Books chiefly are, is not yet much extended in North America. It is however, since the alliance with France, daily increasing, Schools being established in all the great Towns for teaching it. But if you can add to the Sale of Books the different Manufactures of your Country and settle such Correspondence before you leave it as may keep you constantly supply’d with them, it is possible the Gains may be very considerable.
				I inclose a little Pamphlet which will give you some Information respecting our Country, and if I can be of any Service to you there, it will be a Pleasure to, Gentlemen, Your most obedient & most humble Servant
				
					B. Franklin
					Messrs Wital [& Pauche.]
				
			 
				Endorsement by Witel: Cette lettre m’a été écrite il y a 6 ans par monsieur Franklin j’ai eu l’honneur de le voir à Passi dans [torn] a Paris [depuis]
			